Exhibit 10.2

Execution Version

SHOPPING CENTER PURCHASE AND SALE AGREEMENT

THIS SHOPPING CENTER PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered
into as of June 4, 2014 (the “Effective Date”) by and between FREEWAY STATION
INC., a Delaware corporation (“Seller”), and WHEELER INTERESTS, LLC, a Virginia
limited liability company (“Purchaser”).

W I T N E S S E T H:

A. Seller is the owner of the Property (defined below).

B. Seller has agreed to sell and Purchaser has agreed to purchase the Property
in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of $10.00 and the mutual covenants and
agreements of each party to the other hereinafter set forth, and intending to be
legally bound hereby, the parties do hereby mutually covenant and agree as
follows:

ARTICLE I

DEFINED TERMS

The following terms shall have the meanings ascribed to them below when used in
this Agreement:

1.1 Assignment and Assumption of Leases: an assignment and assumption of the
Leases in the form of Exhibit 1.1 attached hereto and made a part hereof.

1.2 Assignment and Assumption of Contracts: an assignment and assumption of the
Contracts in the form of Exhibit 1.2 attached hereto and made a part hereof.

1.3 Bill of Sale: a bill of sale in the form of Exhibit 1.3 attached hereto and
made a part hereof.

1.4 Broker: Cassidy Turley.

1.5 Closing: the consummation of the transaction contemplated hereby.

1.6 Closing Date: the date that is 45 days after the expiration of the
Inspection Period or such earlier date as may be agreed upon in writing by the
parties.

1.7 Closing Statement: a closing statement showing the items and amounts to be
prorated or adjusted between Purchaser and Seller hereunder.

1.8 Contracts: the contracts relating to the Property to which Seller is a
party, as described on Exhibit 1.8 attached hereto and made a part hereof.

 

1



--------------------------------------------------------------------------------

1.9 Data Room: the virtual Intralinks data room created by Seller and containing
the Seller’s Documents and any other documents or materials posted therein
during the term of this Agreement.

1.10 Deed: a deed in the form of Exhibit 1.10 attached hereto and made a part
hereof.

1.11 Deposit: $100,000.00.

1.12 Evaluation Materials: all materials, documents, reports, studies and
information furnished to or obtained or developed by Purchaser concerning the
Property (both originals and copies thereof) other than the Seller’s Documents.

1.13 Inspection Period: the period commencing on the Effective Date and expiring
at 5:00 pm Eastern Standard Time on the date that is 45 days thereafter.

1.14 Inspections: site, appraisal and other inspection analyses and studies of
the Property, but expressly excluding any invasive testing of the Property such
as, but not limited to, a so-called Phase II environmental site assessment.

1.15 Leases: all leases, licenses, or other written permissions to occupy the
Property to which Seller is a party, with respect to the Tenants set forth on
the Rent Roll.

1.16 List: OFAC’s Specially Designated and Blocked Persons List.

1.17 OFAC: the Office of Foreign Asset Control of the Department of the
Treasury.

1.18 Order: Executive Order No. 13224 dated September 24, 2001 relating to
“Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism.”

1.19 Permitted Exceptions: (i) easements, restrictions, covenants and agreements
of record including, but not limited to, those appearing in Schedule B-II of the
Title Commitment not objected to by Purchaser in accordance with Section 4.2
below and those objected to by Purchaser but not removed by Seller or insured
over by the Title Company; (ii) the Leases; (iii) liens or encumbrances securing
liquidated amounts caused by parties other than Seller; (iv) Taxes which are a
lien but not then due and payable; and (v) the facts and other matters that
would be shown on an accurate ALTA/ACSM Land Title Survey of the Real Property.

1.20 Property: collectively, Seller’s right, title and interest in and to the
Real Estate, all fixtures, equipment and personalty owned by Seller and located
on or about the Real Estate, excluding therefrom only personalty owned by
tenants, licensees or other occupants of the Real Property (a list of all such
fixtures, equipment and personalty, if any, to be conveyed is attached hereto as
Exhibit 1.20 and made a part hereof), the use of appurtenant easements, whether
or not of record, strips and rights-of-way abutting, adjacent, contiguous, or
adjoining the Real Estate, the Leases, and the Contracts.

1.21 Purchase Price: $10,450,000.00.

1.22 Real Estate: a certain parcel of real property of approximately 19.81 acres
with approximately 156,834 square feet of improvements located in Stockbridge,
Georgia as more particularly described on Exhibit 1.22 attached hereto and made
a part hereof.

 

2



--------------------------------------------------------------------------------

1.23 Real Property: the Real Estate and the improvements thereon commonly known
as “Freeway Junction Shopping Center.”

1.24 Related Parties: all directors, officers, partners, members and employees
of Purchaser and Purchaser’s attorneys, lenders and accountants.

1.25 Rent Roll: the rent roll contained in the Data Room and attached hereto as
Exhibit 1.25.

1.26 Seller’s Documents: the documents and materials listed on Exhibit 1.26
attached hereto and made a part hereof (both originals and copies thereof).

1.27 Survey: a survey of the Property in such form as Purchaser may desire.

1.28 Taxes: all real and personal property taxes and assessments, special or
otherwise, payable in lump sums or installments which constitute a lien against
the Property, in whole or in part.

1.29 Tenants: tenants or occupants of the Property under the Leases.

1.30 Title Commitment: a Title Insurance Commitment issued by the Title Company
in its capacity as title insurer, as Commitment No. NCS-652266-20-CHI2,
committing to issue the Title Insurance Policy to Purchaser at Closing subject
to the terms and conditions set forth therein and herein.

1.31 Title Company: First American Title Insurance Company, 30 North LaSalle
Street, Suite 27000, Chicago, Illinois 60602, Attn: James W. McIntosh.

1.32 Title Insurance Policy: an owner’s title insurance policy in the amount of
the Purchase Price naming Purchaser as the insured thereunder, subject only to
the Permitted Exceptions.

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; DEPOSIT

2.1 Subject to the terms and conditions herein contained, Seller agrees to sell
to Purchaser, and Purchaser agrees to purchase from Seller, the Property for the
Purchase Price.

2.2 The Purchase Price shall be paid by Purchaser to Seller at the Closing by
wire transfer of immediately available funds, subject only to the adjustments
and prorations set forth in the Closing Statement.

2.3 On or before two (2) business days after the Inspection Period expires,
unless this Agreement is terminated earlier by Purchaser, Purchaser shall
deposit with the Title Company, in escrow, the Deposit by wire transfer of U.S.
dollars. The Deposit shall be held in escrow, in an interest bearing account at
a federally insured financial institution by Title Company pending the Closing
and all interest earned thereon shall be deemed to be part of the Deposit. At
and upon Closing, the Deposit shall be applied against the Purchase Price, or,
if the transaction contemplated hereby is not consummated, delivered to Seller
or Purchaser as provided herein.

 

3



--------------------------------------------------------------------------------

ARTICLE III

INSPECTION OF PROPERTY

3.1 On or prior to the Effective Date, Seller has provided Purchaser with access
to the Data Room which contains Seller’s Documents. Seller shall have the right
to terminate Purchaser’s access to the Data Room upon any termination of this
Agreement. Except for Seller’s representations and warranties expressly set
forth in Article VII, Seller makes no warranty or representation of any kind
with respect to the Seller’s Documents, including, but not limited to, their
accuracy or whether or not the same are complete. In the event of the
termination of this Agreement, Purchaser shall promptly thereafter destroy all
copies of Seller’s Documents in its possession, however stored or maintained,
and Purchaser shall cause all of the Related Parties to whom were delivered (in
whatever format) any of Seller’s Documents likewise to destroy the same promptly
after termination. The preceding sentence shall survive the termination of this
Agreement.

3.2 Purchaser shall not interfere with the operation of the Property during the
conduct of the Inspections. Purchaser shall not conduct a Phase II environmental
site assessment or any other form of invasive testing or sampling without the
prior written consent of Seller, which consent shall not be unreasonably
withheld, conditioned or delayed and may be subject to such reasonable
conditions as Seller determines including, without limitation, requiring
Purchaser not to disclose to Seller, its employees and representatives any
information revealed by such Phase II testing. With regard to environmental
matters only, Purchaser will not initiate contact with local, state or federal
environmental agencies, except through Seller. Purchaser may elect to conduct a
Phase I environmental site assessment of the Real Property. The Inspections may
be conducted by Purchaser or any designee of Purchaser, including, without
limitation, engineers, accountants, architects and Purchaser’s employees, and
shall be conducted during normal business hours and upon reasonable prior notice
to Seller or its designated agents; provided, however, Purchaser shall not
interfere with the Tenants’ use of the Property. Purchaser may conduct
interviews with any of the Tenants and no representative of Seller need be
present. This Section 3.2 shall survive the termination of this Agreement.

3.3 Purchaser shall have the right during the Inspection Period to determine
that it is satisfied, in its sole and absolute discretion, with the results of
any of the tests, inspections or investigations relating to the Property or the
operation thereof, and that the Property is suitable in all respects for
Purchaser’s intended purposes or needs. In the event Purchaser does not, prior
to the end of the Inspection Period, notify Seller in writing of the waiver of
its right to terminate this Agreement pursuant to its review of the items as set
forth in this Section 3, this Agreement shall automatically terminate without
requirement of further action on the part of Purchaser or Seller. In the event
of such termination, Purchaser shall immediately return to Seller any documents,
plans, studies or other materials related to the Property that were provided by
Seller to Purchaser, and so long as Purchaser is not in default hereunder, the
Deposit shall be refunded to Purchaser and neither party shall have any further
liability or obligations to the other hereunder provided; however, the indemnity
contained in this Section 3 shall survive such termination of this Agreement.

3.4 (a) During such periods of time as Purchaser is allowed to enter the Real
Property pursuant to the terms of this Agreement, Purchaser shall take all steps
necessary to protect the Real Property from damage by reason of its activities
and, in the event of any such damage to the Real Property, Purchaser shall
promptly restore or cause to be restored that portion of the Real Property so
damaged to the condition existing prior to such damage. Purchaser agrees to
indemnify, defend and hold Seller and its affiliates and their respective
partners, members, shareholders, officers, directors, employees, representatives
and agents of each of the foregoing harmless from and against any and all
claims, losses, damages, liabilities, costs and expenses (including, but not
limited to, attorneys’ fees and costs) threatened or real, arising out of or
resulting in any manner from the entry onto the Real Property by Purchaser, and
any activities thereon by Purchaser, its agents, employees and contractors of
activities, including, but not limited to, personal injury (including death) and
property damage.

 

4



--------------------------------------------------------------------------------

(b) Purchaser shall not permit any construction, mechanic’s, materialman’s or
other lien to be filed against any of the Real Property as the result of any
work, labor, service or materials performed or furnished, by, for or to
Purchaser, its employees, agents and/or contractors. If any such lien shall at
any time be filed against the Real Property, Purchaser shall, without expense to
Seller, cause the same to be discharged of record by payment, bonds, order of a
court of competent jurisdiction or otherwise, within thirty (30) days after the
filing thereof. Purchaser shall indemnify, defend and hold harmless Seller and
its affiliates and their respective partners, members, shareholders, officers,
directors, employees, representatives and agents of each of the foregoing
against any and all claims, losses, damages, liabilities, costs and expenses
(including, but not limited to, attorneys’ fees and costs), arising out of the
filing of any such liens and/or the failure of Purchaser to cause the discharge
thereof as same is provided herein.

(c) Purchaser shall procure and continue in force and effect from and after the
date Purchaser first desires to enter the Real Property, and continuing
throughout the term of this Agreement, the following insurance coverages placed
with a responsible insurance company licensed to do business in the State in
which the Real Property is located having an A.M. Best’s rating of “A-IX” or
better: comprehensive general liability insurance with a combined single limit
of not less than $1,000,000.00 per occurrence or commercial general liability
insurance with limits of not less than $1,000,000.00 per occurrence and
$3,000,000.00 aggregate. To the extent such $3,000,000.00 limit of liability is
shared with multiple properties, a per location aggregate shall be included.
Seller and/or its designees shall be included as additional insureds under such
comprehensive general liability or commercial general liability coverage.
Purchaser shall deliver to Seller a certificate of such insurance evidencing
such coverage prior to the date Purchaser enters the Property. Such insurance
may not be cancelled or amended except upon thirty (30) days’ prior written
notice to Seller. The minimum levels of insurance coverage to be maintained by
Purchaser hereunder shall not limit Purchaser’s liability under this
Section 3.4(c).

(d) This Section 3.4 shall survive the Closing and/or the termination of this
Agreement.

3.5 (a) Purchaser hereby expressly acknowledges and agrees that Purchaser has or
will have, prior to the end of the Inspection Period, thoroughly inspected and
examined the Property. Purchaser hereby further acknowledges and agrees that,
excepted as expressly stated in this Agreement, Purchaser is relying solely upon
its Inspections and that Purchaser is purchasing the Property on an “AS IS”,
“WHERE IS” and “WITH ALL FAULTS” basis, that except as expressly stated in this
Agreement, without representations, warranties or covenants, express or implied,
of any kind or nature including, but not limited to, the zoning of the Property,
the tax consequences to Purchaser, the physical condition of the Real Property,
environmental compliance, governmental approvals and compliance of the Real
Property with applicable rules, regulations, ordinances and statutes. The
express intention of Purchaser and Seller is that Purchaser shall purchase the
Property from Seller without any representations, warranties or covenants,
express or implied, from or of Seller except as expressly stated in this
Agreement. Purchaser hereby waives and relinquishes all rights and privileges
arising out of, or with respect to or in relation to, any representations,
warranties or covenants, whether express or implied, which may have been made or
given, or which may be deemed to have been made or given, by Seller except as
expressly stated in this Agreement. Without limiting the generality of the
foregoing, Purchaser hereby further acknowledges and agrees that warranties of
merchantability and fitness for a particular purpose are excluded from the
transaction contemplated hereby, as are any warranties arising from a course of
dealing or usage or trade, and that Seller has not represented or warranted, and
Seller does not hereby represent or warrant, that the Real Property now or in
the future will meet or comply with the requirements of any health,

 

5



--------------------------------------------------------------------------------

environmental or safety code or regulation of the United States of America, the
state where the Real Property is located, or any other authority or
jurisdiction. Without limiting the generality of the foregoing, in the event
Purchaser actually takes title to the Real Property, except as expressly stated
in this Agreement, Purchaser hereby assumes all risk and agrees that Seller
shall not be liable to Purchaser (or Purchaser’s successors and assigns) for,
and Purchaser hereby expressly waives any claims it may have now or in the
future against Seller on account of, any special, direct, indirect,
consequential or other damages resulting or arising from or relating to the
ownership, use, condition, location, maintenance, repair or operation of the
Property. Nothing set forth in the preceding sentence shall be interpreted to
negate or modify Seller’s obligations pursuant to Section 7.2 of this Agreement.

(b) Intentionally deleted.

3.6 Except as required by law, Purchaser agrees to keep confidential Seller’s
Documents and the Evaluation Materials. None of Seller’s Documents or the
Evaluation Materials shall be used or duplicated by Purchaser for any purpose
other than Purchaser’s evaluation of a possible acquisition of the Property.
Except as required by law, Purchaser agrees to keep all of Seller’s Documents
and the Evaluation Materials strictly confidential; provided, however, that
Seller’s Documents and the Evaluation Materials may be disclosed to the Related
Parties on a need to know basis solely for purposes of evaluating the possible
acquisition of the Property by Purchaser. Purchaser shall inform the Related
Parties in writing prior to disclosure, of the confidential nature of the same
and shall cause such Related Parties to keep same in the strictest confidence
and to use the same only for the purpose of evaluating a possible purchase by
Purchaser. Purchaser will direct the Related Parties to whom Seller’s Documents
and/or the Evaluation Materials are made available to hold the same in strictest
confidence and not to make any disclosures thereof and any such disclosures
shall be deemed made by and be the responsibility of Purchaser. After full
execution of this Agreement by the parties, either party shall be entitled to
make a general public announcement (or press release) of the existence of this
Agreement (but not the terms thereof) and the anticipated sale and purchase of
the Property.

3.7 If Purchaser has not terminated this Agreement on or before the expiration
of the Inspection Period, Seller shall use commercially reasonable efforts to
cause Farmer Furniture, Ollie’s, Northern Tool & Equipment and Goodwill
(collectively, the “Major Tenants”) and Tenants occupying 80% of the balance of
the occupied area of the Real Property to execute and deliver to Purchaser an
estoppel certificate substantially in the form attached hereto as EXHIBIT 3.7
and incorporated herein by reference; provided, however, if any lender to
Purchaser requires a certain form of estoppel certificate, such lender form
shall be utilized unless the applicable Leases provide for (i) forms of estoppel
certificates which differ from the form attached as EXHIBIT 3.7, or
(ii) statements to be provided in any form of estoppel certificate, in which
case the form required or the statements required of Tenant under such Leases
shall be deemed acceptable for purposes hereof. In the event that, at Closing,
estoppel certificates in the form called for above (and not alleging any then
ongoing default on Seller’s part and confirming the material business terms of
the applicable Lease) from the aforementioned tenants have not been returned to
Purchaser, then, Purchaser shall have the right to terminate this Agreement on
notice thereof to Seller on or prior to the Closing Date, in which event,
Purchaser shall receive a refund of the Deposit and shall be relieved of any and
all liability under this Agreement, except such liability under this Agreement
expressly stated herein to survive such termination.

3.8 If Purchaser has not terminated this Agreement on or before the expiration
of the Inspection Period, Seller will use commercially reasonable efforts to
deliver to Purchaser, prior to Closing, duly executed originals of
subordination, nondisturbance agreements (the “SNDA Agreements”) from the Major
Tenants and any Tenant that has recorded a Memorandum of Lease in the form
required by any lender to Purchaser; provided, however, that if a form of SNDA
Agreement is attached to or otherwise prescribed in an applicable Lease, then
such form shall be deemed to be acceptable to

 

6



--------------------------------------------------------------------------------

Purchaser. If all of the aforementioned SNDA Agreements have not been delivered
to Purchaser in the required form without modification (unless Purchaser
otherwise approves such modification(s)) within the aforesaid time period, then,
Purchaser shall have the right to terminate this Agreement on notice thereof to
Seller on or prior to the Closing Date, in which event, Purchaser shall receive
a refund of the Deposit and shall be relieved of any and all liability under
this Agreement, except such liability under this Agreement expressly stated
herein to survive such termination.

3.9 If Purchaser has not terminated this Agreement on or before the expiration
of the Inspection Period, Seller will use commercially reasonable efforts to
deliver to Purchaser, prior to Closing, duly executed originals of estoppel
certificates (“REA Estoppel”) from all parties subject to any Reciprocal
Easement Agreement or Easement with Covenants and Restrictions or similar
agreement (the “Restrictive Agreement”), if any, in the form attached hereto as
Exhibit 3.9, by which the parties to the Restrictive Agreement shall certify
that the Restrictive Agreement is in full force and effect, has not been
modified or amended in any way, and to the best knowledge of the party giving
the estoppel, the Seller is not in default under the applicable instrument and
all amounts, if any, owing under the Restrictive Agreement have been paid in
full by Seller. If all of the REA Estoppel certificates have not been delivered
to Purchaser in the required form within the aforesaid time period, then such
failure shall not constitute a closing condition and Purchaser shall be
obligated to proceed with Closing.

3.10 It shall be an express condition precedent to Purchaser’s obligation to
close the transaction contemplated by this Agreement that (A) Purchaser shall
have secured a binding commitment, on or prior to the expiration of the Closing
Date, for a mortgage loan to finance the acquisition of the Property (i) upon
terms and in an amount which shall be to the complete subjective satisfaction of
Purchaser, (ii) such application shall have been accepted by a lender of
Purchaser’s choice, (iii) such lender shall have given final approval of such
loan (i.e., issued a binding commitment to close the loan), (iv) all loan
conditions shall be met, and (v) such loan shall be fully funded at Closing (the
“Loan”). Purchaser shall make application for the Loan within five (5) business
days after the Effective Date and Purchaser shall pursue obtaining same with due
diligence and in good faith. Purchaser shall keep Seller reasonably apprised of
its efforts to obtain such commitment throughout the term of this Agreement; (B)
Title to the Real Property shall be as required herein, free and clear of all
liens and encumbrances, and subject to no exceptions other than the Permitted
Exceptions, and the Escrow Agent shall be prepared to issue an owner’s title
insurance policy pursuant to the Title Commitment insuring the title to the Real
Property, subject only to the Permitted Exceptions, in the amount of the
Purchase Price and with such endorsements as Purchaser shall require (provided
such endorsements are available in the State of Georgia); (C) Seller shall have
performed, observed and complied, in all material respects, with all covenants,
agreements and conditions required by this Agreement to be performed by,
observed and complied with on its part either on or prior to the Closing Date;
(D) all of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the Closing Date and Seller will
deliver to Purchaser at Closing a certificate to that effect; (E) except as
described in Article IX and/or Article X herein, the physical condition of the
Property shall not have materially changed since the Effective Date; (F) the
Major Tenants of the Leases shall be occupying the Property and operating their
business therefrom, none of the Major Tenants shall be a debtor in bankruptcy,
and none of the Major Tenants shall be in material default in the payment of
rent or performance of any other material obligation; and (G) Seller shall have
received the Estoppel Certificates and SNDA Agreements as required pursuant to
this Agreement. If such condition(s) is/are not satisfied by the Closing Date,
then, Purchaser shall have the right, on notice thereof to Seller on or prior to
the Closing Date, to either (i) waive such conditions and proceed to Closing
regardless of such failure(s) (and without Seller liability for such failure(s))
or (ii) terminate this Agreement and in such event Purchaser shall receive a
refund of the Deposit and shall be relieved of any and all liability under this
Agreement, except such liability under this Agreement expressly stated herein to
survive such termination; provided, further, if the condition outlined in this
Section 3.10(A) is not satisfied by the Closing Date, then, Seller shall have
the right to terminate

 

7



--------------------------------------------------------------------------------

this Agreement on notice thereof to Purchaser on or after the Closing Date, in
which event, Purchaser shall receive a refund of the Deposit and shall be
relieved of any and all liability under this Agreement, except such liability
under this Agreement expressly stated herein to survive such termination.

ARTICLE IV

TITLE AND SURVEY MATTERS

4.1 As evidence of title, Seller shall deliver to Purchaser as part of Seller’s
Documents, the Title Commitment and the underlying documents noted therein as
exceptions to title (other than any such documents evidencing the security
granted by Seller with regard to its financing secured by the Property which
shall be paid and discharged of record upon Closing). Purchaser shall have the
right, at its sole cost and expense, to obtain the Survey.

4.2 If written objections to title to the Real Property or survey matters (with
reasonable specificity) are made by or on behalf of Purchaser before the
expiration of the Inspection Period that title to the Real Property is not
acceptable due to exceptions which are not Permitted Exceptions, Seller shall
have seven (7) days following the date that it receives written notice of such
objections in order to provide Purchaser with a revised Title Commitment
evidencing that such objections have been remedied and/or that at Closing the
Seller will remedy or will have remedied such objections; provided, however, it
is expressly understood that Seller shall have no obligation to effect the cure
of any such objections. If Seller is unable or unwilling to obtain such revised
Title Commitment or commit to remedy such exceptions within such seven (7) day
period (or fails to timely respond within such 7-day period), then Purchaser
shall have the option (a) to proceed with the purchase of the Property, in which
event the Permitted Exceptions shall be deemed to include such objections; or
(b) to terminate this Agreement and receive a refund of the Deposit, in full
termination of any and all liabilities and rights of Purchaser and Seller under
this Agreement (except those expressly provided herein to survive such
termination) by delivery of notice of termination to Seller within 10 days of
notice from Seller that Seller is unable or unwilling to obtain such revised
Title Commitment or commit to remedy such exceptions.

ARTICLE V

CLOSING

Subject to Purchaser’s rights to terminate this Agreement pursuant to ARTICLE
III, ARTICLE IV, ARTICLE VI, ARTICLE IX and ARTICLE X hereof, Closing shall
occur on or before 1:00 pm Eastern Standard Time on the Closing Date (i.e.,
Seller shall have received all closing proceeds due Seller as of 1:00 pm eastern
time on the Closing Date). At such time as the Title Company has all required
executed documents and all required funds, and at such time as the Title Company
is able and has committed to issue the Title Insurance Policy, the Title Company
shall disburse the funds in its possession in accordance with a Closing
Statement executed by Seller and Purchaser, then record all documents that are
to be recorded and deliver the Closing documents to the respective parties
thereto. At Closing, Seller shall deliver possession of the Real Property to
Purchaser subject to the Permitted Exceptions as described in Exhibit 1.10.

ARTICLE VI

DEFAULTS

6.1 If Purchaser breaches this Agreement, then the Title Company shall deliver
the Deposit to Seller as full compensation for its damages and as its sole
remedy, given that the parties acknowledge and agree that actual damages are
impossible to ascertain with any certainty but the Deposit is a reasonable
estimate thereof. Notwithstanding the foregoing, the indemnities made by
Purchaser set forth in Section 3.4, and Article XI hereof shall not be deemed
limited by the foregoing limitation on remedies.

 

8



--------------------------------------------------------------------------------

6.2 If Seller breaches this Agreement, subject to Seller’s cure rights described
below, Purchaser shall, as its sole remedy, have the right: (a) to declare this
Agreement terminated, in which event the Deposit shall be promptly returned to
Purchaser following delivery of all Evaluation Materials by Purchaser to Seller,
or (b) to seek specific performance of Seller’s obligations hereunder. Purchaser
shall commence an action for specific performance, if at all, on or before the
date that is forty five (45) days after the alleged breach, failing which
Purchaser shall have no further right to seek specific performance and
Purchaser’s sole remedy on account of any such breach shall thereupon be the
termination of this Agreement and the return of the Deposit.

6.3 Notwithstanding Section 6.2 above, in the event of a default by either
Purchaser or Seller, Seller or Purchaser shall have the right, but not the
obligation, to cure, or attempt to cure the default before the other party may
exercise its rights granted under Section 6.1 or Section 6.2 provided the other
party commences to cure such default within ten (10) business days of receipt of
written notice of such default from the other party and such defaulting party
thereafter diligently pursues the cure, it being understood by Seller and
Purchaser that the Closing Date will be extended for such time as the defaulting
party requires to cure the default so long as the defaulting party uses
diligence to complete such cure, but in no event shall the Closing be delayed
for more than thirty (30) days pursuant to this Section 6.3.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 (a) Seller represents and warrants and covenants as follows:

(i) Rent Roll. The Rent Roll is a true and correct list, in all material
respects, of the Leases presently in force and affecting the Property.

(ii) Leases. The Leases, and guarantees thereof, if any, delivered to Purchaser
by Seller with Seller’s Documents (or prior thereto) are all of the lease
documents and/or occupancy agreements with respect to the Property and, with
respect to those Leases prepared and entered into by Seller, are true, accurate
and complete copies of such Leases and guarantees thereof and, with respect to
those Leases which Seller succeeded to upon its acquisition of the Property, are
true and complete copies of the documents received by Seller. There are no oral
understandings or side agreements with any tenant of the Property that has not
been reduced to writing and which is not set forth among the Leases.

(iii) Non-Foreign Person. Seller is not a foreign person within the meaning of
Section 1445 of the Internal Revenue Code.

(iv) Employees. Seller has no employees at the Real Property and is not a party
to any collective bargaining agreement.

(v) Authority. Seller has the right to execute this Agreement and to sell the
Property without obtaining the consent, approval, release or signature of any
other party. The signatories hereto on behalf of Seller have been duly
authorized to execute and deliver this Agreement and to bind Seller hereto.
Seller has full power to consummate the transaction described in this Agreement,
the execution and delivery of this Agreement by Seller and the consummation by
Seller of the transaction described herein has been duly and validly authorized
by all necessary action and the observance of all required formalities on the
part of Seller such that this Agreement constitutes a valid and legally binding
obligation of Seller, enforceable against Seller in accordance with its terms.

 

9



--------------------------------------------------------------------------------

(vi) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation by Seller of the transaction contemplated hereby will (A) conflict
with or result in a breach of or default under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, license, agreement or other
instrument or obligation to which Seller is a party or by which it or the
Property is bound, which in any event would have a material adverse effect on
the ability of Seller to perform it obligations hereunder, or (B) violate any
order, injunction, decree, statute, rule or regulation applicable to Seller or
the Property.

(vii) PATRIOT Act. Neither Seller nor any Person having a ten percent (10%) or
more direct or indirect beneficial interest in Seller, is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of OFAC (including those named on the List) or under the Order.

(viii) Notices from Governmental Authorities. Seller has no knowledge of, and
has received no written notice from, any governmental authority requiring any
work, repairs, construction, alterations or installations on or in connection
with the Property, or asserting any material violation of any federal, state,
county or municipal laws, ordinances, codes, orders, regulations or requirements
affecting any portion of the Property, including, without limitation, any
applicable environmental laws or regulations. Except as has been disclosed to
Purchaser, there is no action, suit or proceeding pending or, to the knowledge
of Seller, threatened against or affecting Seller or the Property or any portion
thereof or relating to or arising out of the ownership of the Property, in any
court or before or by any federal, state, county or municipal department,
commission, board, bureau or agency or other governmental instrumentality.

(x) Environmental Matters. Seller warrants and represents that, to the best of
its knowledge which knowledge is based solely and only on the environmental site
assessment reports contained in the Data Room and except as may otherwise be
indicated on such reports: (A) the Real Property is not now and have not ever
been used for the purpose of disposal of, refining, generating, manufacturing,
producing, storing, handling, treating, transferring, releasing, processing or
transporting any petroleum, petroleum derived products and/or hazardous waste or
hazardous substance and/or toxic waste or toxic substance, as such terms are
defined in the Resource Conservation and Recovery Act of 1976, 42 USC 6901 et
seq., as amended, the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 USC 9601 et seq., or the Superfund Amendments and
Reauthorization Act, Public Law 99-499, as amended, or any other applicable
federal, state or local environmental law, regulation, code or ordinance;
(B) there are no pollutants, contaminants or hazardous or toxic wastes,
substances or materials present (except those which occur solely due to their
natural presence in the Property) in, on or under the Real Property; (C) the
Real Property does not contain any underground storage tanks in, on or under the
surface of any portion thereof and the Property has never contained any such
tanks; and, (D) the Real Property is free from all asbestos, petroleum,
petroleum derived products and other hazardous materials in excess of lawful
limits.

(xi) Reciprocal Agreements. All amounts due and payable by Seller under any
operating and reciprocal easement agreements affecting the Real Property have
been paid and Seller has not received written notice of default under any such
agreements which has not been cured, nor, to Seller’s knowledge, are any parties
to such agreements in default under any of such agreements.

(xii) Financial Statements. To the best of Seller’s knowledge, the operating
budget, operating statements, general ledgers, capital budgets, reconciliation
statements, and all other financial statements delivered or to be delivered or
made available for review and copying by Seller to Purchaser are true, accurate,
and complete in all material respects. To the extent any such financial
statements are prepared by third parties, to Seller’s knowledge, such financial
statements are true, accurate, and complete in all material respects, and have
been prepared in accordance with generally accepted accounting principles.

 

10



--------------------------------------------------------------------------------

(b) Intentionally deleted.

(c) Except for Seller’s representations and warranties expressly set forth in
Article VII, Seller has made no representations or warranties with respect to
any aspect of Seller’s Documents, including, but not limited to, their
truthfulness, accuracy or completeness, and/or with respect to any physical
aspects of the Real Property and no such representations or warranties shall be
deemed implied and Seller hereby disclaims any such representations or
warranties. Purchaser hereby acknowledges that no such representations or
warranties have been made and that none shall be deemed implied.

(d) From the Effective Date until the Closing or earlier termination of this
Agreement, Seller shall not, without the prior written consent of Purchaser,
such consent not to be unreasonably withheld, conditioned or delayed (and such
consent to be deemed granted if no response to a request therefor has been
received by Seller within five (5) days after request to Purchaser), enter into
any new Lease or amend, modify or terminate any existing Lease. At Closing, all
existing property management agreements, leasing agreements and broker
agreements shall be terminated.

(e) From the Effective Date until the Closing or earlier termination of this
Agreement, Seller shall conduct the business of the Property in the ordinary
course, and will not: (i) transfer or convey the Property or enter into any
agreement to do so; (ii) fail to maintain and repair the Property in at least
the manner that Seller has done previously; (iii) change Seller’s existing
policies of property insurance insuring the Property; or (iv) fail to comply
with each and every material undertaking, covenant and obligation of the
landlord under the Leases.

(f) From the Effective Date until the Closing, Seller agrees that it will:
(i) manage and operate the Property customary with its past practices and
maintain in full force and effect until the Closing Date all appropriate
insurance policies; (ii) give prompt written notice to Purchaser, by overnight
delivery from a recognized national carrier, and electronic mail, of any fire or
other casualty affecting the Property after the Effective Date; (iii) deliver to
Purchaser, promptly after receipt by Seller, copies of all written notices of
violation issued by governmental authorities with respect to the Property
received by Seller after the Effective Date through the Closing Date; and
(iv) except as described in Article IX and/or Article X herein, deliver the
Property on the Closing Date in substantially the same condition it is in on the
Effective Date, reasonable wear and tear and all Tenant repair obligations
excepted.

7.2 Survival: The representations and warranties (but none of the covenants) of
Seller contained in this Agreement shall survive for a period (“Survival
Period”) of nine (9) months after the Closing. In connection with the foregoing,
to the extent claims of Losses (defined below) are not made to Seller in the
form of a written notice on or before the expiration of the Survival Period,
then, thereafter, any such claims shall be forever barred, waived, released and
discharged. This Section 7.2 shall survive Closing. The limitations of Section
7.2 do not apply to the Deed to be delivered at Closing from Seller to
Purchaser.

7.3 Indemnification by the Seller: Any limitation contained herein to the
contrary notwithstanding:

(a) From and after the Closing, but subject to the terms of Section 7.2 above
and Section 7.3(b) below, Seller shall indemnify and hold Purchaser and its
affiliates and their respective partners, members, shareholders, officers,
directors, employees, representatives and agents of each of the foregoing
harmless from and against any and all costs, fees, expenses, damages,
deficiencies, interest and

 

11



--------------------------------------------------------------------------------

penalties (including, without limitation, reasonable attorneys’ fees and
disbursements) suffered or incurred by any such indemnified party in connection
with any and all claims, losses, damages, liabilities, costs and expenses
(collectively, “Losses”), arising out of, or in any way relating to breach of
any representation, warranty, covenant or agreement of Seller contained in this
Agreement and discovered subsequent to Closing. The foregoing indemnity shall be
deemed to include actual Losses only, and not punitive, indirect or
consequential damages. In the event Purchaser becomes aware of any such Losses
or the likelihood of such Losses, Purchaser shall give prompt written notice to
Seller. In no event shall Seller be liable for any Losses relating to any breach
of any representation or warranty contained herein, if Purchaser had knowledge,
of such breach prior to Closing (“knowledge” being deemed to be actual
knowledge) and Purchaser elects to proceed to Closing notwithstanding the same.

(b) In addition to the limitations set forth in Section 7.2, Purchaser
acknowledges and agrees that (i) Seller shall have no liability to Purchaser for
any Losses unless claims of Losses exceed, individually or collectively in the
aggregate, the sum of $25,000.00 (the “Deductible”), in which event the amount
of such valid claims in excess of the Deductible shall be actionable, up to the
liability cap set forth in the following clause, (ii) recovery against Seller
for any Losses shall be limited in all events to the sum of $500,000.00, less
the Deductible, in the aggregate (the “Cap”), and (iii) in no event shall
Purchaser be entitled to seek or obtain consequential, indirect or punitive
damages. The foregoing Deductible and Cap shall not apply to the indemnification
provided by Seller in ARTICLE XI hereof. The limitations of Section 7.3 do not
apply to the Deed from Seller to Purchaser.

(c) This Section 7.3 shall survive Closing.

7.4 Purchaser represents and warrants as follows:

(a) Authority. Purchaser has the right to execute this Agreement and to purchase
the Property without obtaining the consent, approval, release, or signature of
any other party. The signatories hereto on behalf of Purchaser have been duly
authorized to execute and deliver this Agreement and to bind Purchaser hereto.
Purchaser has full power to consummate the transaction described in this
Agreement, the execution and delivery of this Agreement by Purchaser and the
consummation by Purchaser of the transaction described herein has been duly and
validly authorized by all necessary action and the observance of all required
formalities on the part of Purchaser such that this Agreement constitutes a
valid and legally binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms.

(b) No Conflict. Neither the execution and delivery of this Agreement nor the
consummation by Purchaser of the transaction contemplated hereby will
(i) conflict with or result in a breach of or default under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, license,
agreement or other instrument or obligation to which Purchaser is a party, which
in any event would have a material adverse effect on the ability of Purchaser to
perform it obligations hereunder, or (ii) violate any order, injunction, decree,
statute, rule or regulation applicable to Purchaser.

(c) PATRIOT Act. Neither Purchaser nor any of its affiliates, nor any of their
respective partners, members, shareholders or other equity owners, and none of
their respective employees, officers, directors, representatives or agents, is a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of OFAC (including those named on the List) or under
the Order.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

CLOSING DOCUMENTS AND DELIVERIES

On the Closing Date, Seller shall execute and deliver to Purchaser (as required)
and Purchaser shall execute and deliver to Seller (as required) the following:

8.1 Purchaser shall deliver to Seller the Purchase Price by wire transfer of
immediately available funds.

8.2 Seller shall execute and deliver to Purchaser the Deed.

8.3 Seller shall execute and deliver to Purchaser the Assignment and Assumption
of Leases. On the Closing Date, Seller shall deliver to Purchaser the originally
executed Leases or copies thereof if the originals are not in Seller’s
possession and control (unless previously delivered). Purchaser shall execute a
counterpart of the Assignment and Assumption of Leases and deliver same to
Seller at Closing.

8.4 Seller shall execute and deliver to Purchaser the Assignment and Assumption
of Contracts for those Contracts that are assumable and must be assigned. On the
Closing Date, Seller shall deliver to Purchaser the originally executed
Contracts or copies thereof if the originals are not in Seller’s possession and
control. Purchaser shall execute a counterpart of the Assignment and Assumption
of Contracts and deliver same to Seller at Closing.

8.5 Seller shall deliver to Purchaser all existing plans and specifications in
Seller’s possession relating to the Real Property.

8.6 Seller shall execute and deliver the Bill of Sale.

8.7 Seller shall deliver to the Title Company such evidence of Seller’s
authority to enter into this transaction which is reasonably required by the
Title Company.

8.8 Seller shall execute and deliver such affidavit as is acceptable to Seller
in its commercially reasonable discretion as the Title Company may reasonably
require to remove its standard printed exceptions relating to, among other
things, construction liens and rights of parties in possession, but not with
respect to matters of survey. Seller shall also execute the standard title
affidavit and indemnity of the Title Company regarding gap coverage.

8.9 Seller shall deliver to Purchaser a notice to the Tenants of the change of
ownership of the Property in the form of Exhibit 8.9 attached hereto and made a
part hereof.

8.10 Seller shall deliver to the Title Company an affidavit stating that Seller
is not a “Foreign Person” within the meaning of the Internal Revenue Code.

8.11 Seller and Purchaser shall execute and deliver to each other the Closing
Statement showing the amounts by which the Purchase Price shall be adjusted as
of the Closing Date and in the following manner:

(a) Purchaser shall pay the premium and all search and exam fees for the Title
Insurance Policy and any endorsements Purchaser shall require. Purchaser shall
pay all costs associated with the Survey. Purchaser shall pay all transfer
taxes, intangible taxes and all recording fees for the recording of the security
instrument required by its lender. Seller shall pay all transfer taxes, deed or

 

13



--------------------------------------------------------------------------------

documentary stamp or other transfer taxes, if any, associated with the delivery
of the Deed. Seller shall pay all recording fees for the recording of the Deed.
Purchaser and Seller shall each pay one half of any fee charged by any escrow
company or title company for conducting the Closing.

(b) Real estate taxes for the Property (“Taxes”) shall be prorated on a fiscal
year basis based upon actual tax bills or, to the extent not then available,
based on 105% of the most recent ascertainable assessed values and tax rates.
Seller shall pay Taxes attributable to the Property to, but not including, the
Closing Date (except for those Taxes payable by Tenants directly to the
Treasurer of the County in which the Real Property is located and taxed in
accordance with the Leases) and Purchaser shall pay all Taxes attributable to
the Property on and after the Closing Date.

(c) Purchaser shall receive credit for all security deposits currently held by
Seller on the Closing Date (including all interest earned thereon if required by
applicable laws) which Seller is required to have in its possession or control
pursuant to the terms of any Lease.

(d) Seller shall pay all water, sewer, and utility charges, common area
maintenance charges, and other operating expenditures through the day before the
Closing Date. If final readings have not been taken, estimated charges shall be
prorated between the parties and appropriate credits given.

(e) Base and percentage rentals paid by Tenants and received by Seller prior to
the Closing Date shall be prorated between the parties with rentals applicable
to the period from and after the Closing Date allocated to Purchaser. After the
Closing Date, Purchaser shall use good faith best efforts to collect from
Tenants delinquent rents and other charges due Seller, but shall not be under
any obligation to collect same, and such rents and other charges shall remain
the property of Seller, provided, however, Seller covenants and agrees, which
covenant and agreement shall survive Closing, not to sue or otherwise asset a
claim under any Lease against any Tenant of the Property that at the time of
assertion of the claim, is a Tenant at the Property or is otherwise obligated to
Purchaser under a lease for any portion of the Property. To the extent that,
after the Closing Date, Purchaser actually receives payment from such Tenants of
the delinquent rents and charges pertaining to the time periods prior to
Closing, Purchaser agrees to remit such payments to Seller within ten (10) days
after Purchaser’s receipt thereof. All monies received after Closing from a
Tenant in arrears at Closing shall be first applied to current rent, then to
arrearages and any other amounts owing to Seller. Until collected or the
expiration of the 12th full calendar month after Closing, Purchaser shall
provide to Seller on or before the 10th day of each such calendar month a
written statement of its collections with respect to rents and other charges
which are delinquent as of Closing for the calendar month immediately preceding
Closing.

(f) All utilities, real estate taxes, operating expenses and other apportionable
income and expenses paid or payable by Seller, including without limitation,
Common Area Maintenance charges due under the Leases (collectively “CAM
Charges”), shall be apportioned pro rata on a per diem basis as of 12:01 A.M. on
the date of Closing. Seller shall use its best efforts to cause any and all
public utilities serving the Property to issue final bills to Seller on the
basis of readings made as of Closing and all such bills shall be paid by Seller.
At Closing, Purchaser and Seller shall perform a final reconciliation of the CAM
Charges due under the Leases for the calendar year up to the date of Closing
(the “Short Year”) as follows: (i) Purchaser shall pay to Seller the amount by
which the CAM Charges and taxes actually paid by Seller during such Short Year
exceed that portion of funds Seller collected from tenants for CAM Charges and
taxes (which are not otherwise paid directly by such tenants) during the Short
Year, or (ii) Seller shall pay to Purchaser the amount by which that portion of
funds Seller collected from tenants for CAM Charges and taxes (which are not
otherwise paid directly by such tenants) during the Short Year exceeds the CAM
Charges and taxes actually paid by Seller during such Short Year. Seller shall
provide all relevant information regarding such final reconciliation of the CAM
Charges to Purchaser at least ten (10) business days prior to Closing.

 

14



--------------------------------------------------------------------------------

(g) Any amounts payable by or to Seller under any of the Contracts assigned
hereunder shall be prorated between the parties as of the Closing Date and
appropriate credits given, with Purchaser attributed with the period of time
from and after Closing.

Except for any amounts for delinquent rents to which Seller may entitled under
this Section 8.11 after Closing, all prorations shall be final and neither the
obligation to prorate, nor the amount of any such prorations, shall survive
Closing.

ARTICLE IX

DAMAGE

In the event that any improvements located upon the Property shall be damaged or
destroyed by fire, storm or other casualty before the Closing Date and the cost
to repair such casualty shall exceed $250,000.00, then Purchaser shall have the
right to terminate this Agreement by providing to Seller a written notice of
termination within fifteen (15) days after receiving notice of such fire, storm
or other casualty and upon such termination, anything herein contained to the
contrary notwithstanding, and, the Deposit shall be refunded to Purchaser. In
the event Purchaser shall not elect to terminate this Agreement or in the event
Purchaser fails timely to terminate this Agreement pursuant to the foregoing or
in the event of any damage or destruction to such improvements the cost of
repair for which is less than $250,000.00 (for which no termination right shall
apply under this Article IX), Purchaser shall be entitled to receive at Closing
an absolute assignment from Seller of any interest Seller may have otherwise had
in the proceeds of any insurance on the Property (including any rent loss
insurance allocable to the period from and after the Closing Date) less any
costs incurred by Seller in securing such proceeds and/or adjusting the loss
and/or in undertaking any required repairs and Purchaser shall proceed with the
Closing on the Property in its then “as-is” condition with no reduction in the
Purchase Price.

ARTICLE X

CONDEMNATION

10.1 In the event that, between the Effective Date and the Closing Date, any
condemnation or eminent domain proceedings are initiated which would result in
the taking of any “material part” (as hereinafter defined) of the Real Property
or the buildings and improvements located on the Real Estate, Purchaser may:

(a) terminate this Agreement by providing written notice to Seller and receive a
refund of the Deposit (within the time periods provided for in Section 10.2
below); or

(b) proceed with the Closing, in which event Seller shall assign to Purchaser at
Closing all of Seller’s right, title and interest in and to any award made in
connection with any such condemnation or eminent domain proceedings, with the
Property being in its then “as is” condition with no reduction to the Purchase
Price.

10.2 Seller shall promptly notify Purchaser in writing if Seller has actual
knowledge of the commencement or occurrence of any condemnation or eminent
domain proceedings. Purchaser shall then notify Seller, within ten (10) days of
Purchaser’s receipt of Seller’s notice, which of Purchaser’s rights Purchaser
elects to exercise under Section 10.1(a) or Section 10.1(b). If Purchaser fails
to make an election within such ten (10) day period, Purchaser shall be deemed
to have elected to exercise Purchaser’s rights under Section 10.1(b). As used in
this ARTICLE X, “material part” shall mean ten percent (10%) or more of the Real
Property based upon value.

 

15



--------------------------------------------------------------------------------

ARTICLE XI

BROKER

Purchaser represents and warrants that it has not been represented by any broker
in connection with the purchase of the Property. Seller represents and warrants
that it has been represented in this transaction by Broker and that Seller will
be responsible for the commission due Broker in the event of Closing pursuant to
a separate agreement between Seller and Broker. Seller and Purchaser shall
indemnify and hold the other and the other’s affiliates and their respective
partners, members, shareholders, officers, directors, employees, representatives
and agents of each of the foregoing harmless from any loss, cost, liability or
expense (including reasonable attorneys’ fees and costs) on account of the
indemnifying party’s breach of this ARTICLE XI.

ARTICLE XII

MISCELLANEOUS

12.1 This Agreement and the exhibits attached hereto embody the entire agreement
between the parties in connection with this transaction and there are no oral or
parole agreements existing between the parties relating to this transaction
which are not expressly set forth herein and covered hereby; this Agreement may
not be modified except in writing signed by all parties.

12.2 Failure of either party to complain of any act or omission on the part of
the other party, no matter how long the same may continue, shall not be deemed
to be a waiver by such party to any of its rights hereunder. No waiver by any
party at any time, expressed or implied, of any breach of any provision of this
Agreement shall be deemed a waiver or a breach of any other provision of this
Agreement or a consent to any subsequent breach of the same or any other
provision. If any action by any party shall require the consent or approval of
another party, such consent or approval of such action on any one occasion shall
not be deemed a consent to or approval of said action on any subsequent occasion
or a consent to or approval of any action on the same or any subsequent
occasion.

12.3 The captions, section numbers and article numbers appearing in this
Agreement are inserted only as a matter of convenience, and do not define,
limit, construe or describe the scope or intent of such sections or articles of
this Agreement nor in any way affect this Agreement.

12.4 No party other than Seller and Purchaser and their successors and assigns,
shall have any rights to enforce or rely upon this Agreement, which is binding
upon and made solely for the benefit of Seller and Purchaser and their
successors and assigns, and not for the benefit of any other party.

12.5 All notices provided for or permitted to be given pursuant to this
Agreement must be in writing. All notices to be sent hereunder shall be deemed
to have been properly given or served: if hand delivered by courier, in hand
when received; if mailed, on the third business day following the date upon
which the same is deposited in the United States mail, addressed to the
recipient of the notice, certified with return receipt requested; if by
electronic mail, on the date sent (or the next business day after the date of
transmission if the transmission day is not a business day) provided that the
electronic mail was properly addressed and that a duplicate notice was forwarded
via nationally recognized overnight courier guarantying next business day
delivery; and, if by nationally recognized overnight courier guarantying
overnight delivery, on the business day following the day such notice was
deposited with such a courier, so long as the day of deposit was on a service
day of such courier and prior to the last pick up for such day.

 

16



--------------------------------------------------------------------------------

If to Seller:      Freeway Station Inc.      c/o Phillips Edison & Company     
222 South Main Street, Suite 1730      Salt Lake City, Utah 84101      E-mail:
jklier@phillipsedison.com      Attention: Jason Klier With copies to:     
Freeway Station Inc.      c/o Phillips Edison & Company      11501 Northlake
Drive      Cincinnati, Ohio 45249      E-mail: jstaffilino@phillipsedison.com
     Attention: Joel Staffilino      Freeway Station Inc.      c/o Phillips
Edison & Company      11501 Northlake Drive      Cincinnati, Ohio 45249     
E-mail: tbrady@phillipsedison.com      Attention: Tanya Brady If to Purchaser:
     Dave Kelly      WHLR REIT      2529 Virginia Beach Boulevard      Virginia
Beach, Virginia 23452      E-mail: dkelly@WHLR.us      Attention: Dave Kelly
With a copy to:      Stuart A. Pleasants, attorney at law      2529 Virginia
Beach Boulevard      Virginia Beach, Virginia 23452      E-mail:
stuartpleasants@verizon.net

12.6 This Agreement shall be governed by the laws of the State in which the Real
Property is located, without regard to choice of law rules.

12.7 This Agreement may be executed in any number of counterparts, each of
which, when taken together, shall be deemed to be one and the same instrument.
Executed copies of this Agreement may be delivered between the parties via
telecopy or electronic mail.

12.8 Neither Purchaser nor Seller shall record this Agreement or any memorandum
thereof in any public records. This Section 12.8 shall survive the termination
of this Agreement.

12.9 Upon prior written notice to Seller, Purchaser may assign this Agreement or
its rights hereunder, directly or indirectly, without the prior written consent
of Seller, provided that any such assignment by Purchaser shall not release
Purchaser from liability hereunder.

12.10 Except as otherwise expressly provided herein, no representations,
warranties, covenants, agreements or other obligations in this Agreement shall
survive the Closing or termination of this Agreement, and no action based
thereon shall be commenced after the Closing Date.

 

17



--------------------------------------------------------------------------------

12.11 Seller reserves the right to effectuate the sale of the Property by means
of an exchange of “like-kind” property which will qualify as such under
Section 1031 of the Code and the regulations promulgated thereunder. Seller
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a qualified intermediary as provided in I.R.C. Reg.
1.1031(k)-1(g)(4) on or before the date of Closing. Upon written notice from
Seller to Purchaser, Purchaser agrees to cooperate with Seller to effect a
like-kind exchange, provided that such cooperation shall be subject to the
following conditions: (a) such exchange shall not delay the date of Closing by
more than fifteen (15) days and shall occur either simultaneously with the
Closing or the sale proceeds payable to Seller shall be paid to a third party
Title Company or intermediary and title conveyed to Purchaser, such that
Purchaser shall not be required to participate in any subsequent closing,
(b) Purchaser shall not be obligated to spend any sums or incur any expenses in
excess of the sums and expenses which would have been spent or incurred by
Purchaser if there had been no exchange, and (c) Purchaser shall not be
obligated to acquire, accept title to or convey any property other than the
property to be conveyed to Purchaser pursuant to this Agreement.

12.12 As used herein, the phrase “business days” shall be deemed to mean all
days other than Saturdays, Sundays and legal holidays in the state in which the
Real Property is located and those days on which banking institutions in such
state are authorized by law to close for business.

[END OF TEXT – SIGNATURES ON FOLLOWING PAGES]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

SELLER:

FREEWAY STATION INC.,

a Delaware corporation

By:  

/s/ Robin F. Myers

Name:  

Robin F. Myers

Its:  

President

PURCHASER:

WHEELER INTERESTS, LLC,

a Virginia limited liability company

By:  

/s/ Jon S. Wheeler

Name:   Jon S. Wheeler Its:   Managing Member

Purchaser and Seller - Signature Page